Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, drawn to claims 1-3, 15, and 16, in the reply filed on October 7, 2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,569,039. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose an introducer for tracheal tube intubation. The introducer comprises a proximal section connected to a distal section having an angled bougie tip, wherein the introducer can be configured for use as a bougie in which a tracheal tube is railroaded over a back end of the introducer and into a trachea, the introducer can be configured for use as a stylet in which a tracheal tube is pre-loaded onto the introducer for insertion into a trachea, a first malleable sub-section, a first flexible sub-section, and sub-sections that  can be bent and will retain its bent shape on its own. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
U.S. Patent Pub. No. 2010/0108060 to Pecherer et al.
As to Claim 1, Pecherer discloses an introducer (20, Fig. 2A) for tracheal tube intubation [0007]. The introducer comprises a proximal section (23) connected by an intermediate section (26) to a distal section (28) having an angled bougie tip (31Fig. 2A, [0023]), wherein the introducer can be configured for use as a bougie in which a tracheal tube is railroaded over a back end of the introducer (11) and into a trachea [0025], the introducer can be configured for use as a stylet in which a tracheal tube is pre-loaded onto the introducer for insertion into a trachea [0023-0025], and the intermediate section (26) comprises an attachment mechanism (formed by 46 and 51) that secures the proximal section to the intermediate section (described in [0024]) when the proximal section is bent to form a handle (at 38, Fig. 2A).
As to Claim 2, Pecherer discloses an introducer wherein the attachment mechanism (formed by 46 and 51) comprises a recess (51) that receives the proximal section when the proximal section is bent to form the handle (Fig. 3, [0024]).   
As to Claim 3, Pecherer discloses an introducer wherein the proximal section (23) is substantially parallel to the intermediate section (26) when the recess (51) receives the proximal section to form the handle (seen best in position of Fig. 1). 
As to Claim 15, Pecherer discloses an introducer wherein the proximal section is malleable (forming 41, [0007]) 
As to Claim 16, Pecherer discloses an introducer wherein the intermediate section is flexible (described in [0022]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775